PROFIT FUNDS INVESTMENT TRUST FILED VIA EDGAR February 23, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Profit Funds Investment Trust File No. 811-07677 Enclosed for filing, pursuant to Rule 17g-1 of the Investment Company Act of 1940 (the "1940 Act"), please find a copy of the Investment Company Bond (the "Bond") for theProfit FundsInvestment Trust (the “Trust") under Exhibit 99.1. Also enclosed is a copy of the resolutions of the Board of Trustees of the Trust, including a majority of the members thereof who are not "interested persons" (as defined by the 1940 Act) of the Trust, approving the amount, type, form and coverage of the Bond, now in effect for theTrust under Exhibit 99.2. Premiums for the Bond have been paid for the period beginning December 31, 2011 to December 31, 2012. If you have any questions about this filing, please contact the undersigned at (513) 587-3451. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary 8401 Colesville Road, Suite 320 Silver Spring, MD20910 301-650-0059 FAX301-650-0608 http://www.profitfunds.com
